The Chancellor.
The case is clear for the complainant. Parol evidence is admissible to prove identity, or show a mistake in the name of a legatee.
In Beaumont v. Fell, 2 P. Wms. 140, a legacy given to Catharine Earnley was held good to Gertrude Yardley, proof being made that it w'as intended for her, and no person of the former name being known. See also Goodinge v. Goodinge, 1 Vesey, 231 ; Thomas v. Thomas, 6 D. and E. 671. The English cases are collected in 2 Bridg. Dig. Index, title Evidence, III. 84.
In Neathway v. Ham, 1 Tamlyn, 316, (5 Cond. C. R. 410,) the master of the rolls directed an inquiry whether the testator, by the words “ Mary Bridge, my cousin,” in his will, meant a certain person named Mary Hillditch, remarking at the same time, that the fact had been so clearly proved, he considered the inquiry an idle one.
In the present case, it is declared, that (he legacy was intended to be given to John Hooper Evans, the complainant, and that he is entitled to recover it from the executor.
Let it he referred to a master to take an account of the sum ,due.